By the Court. Oakley, Ch. J
—The condition of the bond upon which this action is brought, is for the unconditional payment of a sum certain, without specifying any time of payment, whether on demand or on a future day; and the only question in the case is, whether the sum mentioned in the condition draws interest from the date and delivery of the. bond, or not at all?
The general rule as to interest is, that it is due on all liquidated and certain demands from the time that such demands are payable, and we think there can be no doubt that the sum named in the condition was due immediately on the delivery of the bond. The condition is the acknowledgment of a present existing debt.
The proposition that such a debt bears interest is not only in accordance with the general rule that has been stated, but has been expressly adjudged both in England and in the Hnited States. We refer to the cases of Farquhar v. Morris, 9 Term. R. 126, and Francis v. Castleman, 4 Bibb. 282.
There must be judgment for the plaintiff with costs, and it , must be referred to the clerk to compute the amount now due, making the proper application of the payments to interest and principal.